DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 6/18/2022 is acknowledged.  The traversal is on the ground(s) that due to the similarity in features overall by the claims, the differences in the claimed differential detectors “in and of themselves do not warrant a restriction requirement”.  This is not found persuasive because the embodiments of the claimed differential detectors are not obvious variants of each other and therefore require distinct search strategies.  For example, [0068] of Applicant’s Specification teaches an embodiment wherein the detector diode and shunt capacitor of Figure 5 are replaced by a differential amplifier (corresponding to claim 9 and Figure 9).  Replacing a diode and capacitor with a differential amplifier as shown is not well-known or obvious to those having ordinary skill in the art since they perform distinct processes using a different number of inputs.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 8 is objected to because of the following informalities: “resistor resistance” should be “resistance”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner believes that the limitation “a value comprising the characteristic impedance Zo” may be misdescriptive when given its broadest reasonable interpretation since any interpretation of the value being greater than Zo is not enabled by Applicant’s disclosure.  MPEP 2111.03 teaches that “comprising is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim” and “comprising leaves the claim open for the inclusion of unspecified ingredients even in major amounts".
Applicant’s disclosure teaches that the value for the claimed resistor of the elected embodiment (440 of Figure 4) matches the characteristic impedance Zo of the first and second transmission lines ([0045]).  Although the value of Zo may vary based on different implementations, the characteristic impedance of the claimed first transmission path, second transmission path and resistor are disclosed as being equal in order for the invention to perform its intended function.  Therefore, Applicant’s disclosure either teaches away from an interpretation of “a value comprising the characteristic impedance Zo” where said value is greater than Zo or, at least, fails to explicitly support embodiments where the resistor has a value greater than Zo.
For the purposes of examination, Examiner will give this limitation its broadest reasonable interpretation such that “a value comprising the characteristic impedance Zo" is identical in scope to “a value greater than or equal to the characteristic impedance Zo”.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hulsmann (US 2011/0037453).
For claim 1, Hulsmann teaches a directional power detector device () comprising: 
a directional coupling network (Figure 1) comprising: 
a first transmission path (from 6 to 8) connected between a radio frequency input port (2) and an RF output port (3), the first transmission path having a voltage transmission gain A, phase θ and characteristic impedance Zo (as understood by examination of Figure 1); 
a second transmission path (from 10 to 9) having the same voltage transmission gain A, phase θ and characteristic impedance Zo (as understood by examination of Figure 1 and [0053]); and 
a resistor (15) connected between the first transmission path at the RF output port and the second transmission path (as understood by examination of Figure 1), wherein the resistor has a value comprising the characteristic impedance Zo (since the impedance of 15 is greater than that of 14 and 16); 
a detector diode (5) including an anode connected to the second transmission path (via 20) and a cathode (as understood by examination of Figure 1); 
a first capacitor (28) connected between the cathode of the detector diode and the RF input port (as understood by examination of Figure 1); and 
a detector output connected to the cathode of the detector diode (voltage detected across 29, [0050]), wherein the detector output outputs a DC detector voltage when a forward RF signal is applied to the RF input port, and outputs zero DC detector voltage when a reverse RF signal is applied to the RF output port (as understood by examination of Figure 1).
For claim 4, Hulsmann further teaches:
a second capacitor connected between the resistor and the RF output port (30, as understood by examination of Figure 1).
For claim 5, Hulsmann further teaches a directional power detector device (Figure 1) comprising: 
a first transmission path (from 6 to 8), comprising a first transmission line, connected between a radio frequency (RF) input port (2) and an RF output port (3), the first transmission line having a voltage transmission gain A, phase 0 and characteristic impedance Zo (as understood by examination of Figure 1); 
a second transmission path (from 10 to 9), comprising a second transmission line having the same voltage transmission gain A, phase 0 and characteristic impedance Zo (as understood by examination of Figure 1 and [0053]); 
a resistor (15) connected between the first transmission path at the RF output port and the second transmission path (as understood by examination of Figure 1), wherein the resistor has a value comprising the characteristic impedance Zo (since the impedance of 15 is greater than that of 14 and 16); and
a differential detector (4, 5, 13, 29) connected between the first transmission path at the RF input port and the second transmission path (via 13, as understood by examination of Figure 1), wherein the differential detector is configured to output a DC detector voltage when a forward RF signal is applied to the RF input port, and to output zero DC detector voltage when a reverse RF signal is applied to the RF output port (voltage detected across 29, [0050]).
For claim 6, Hulsmann further teaches:
the differential detector comprises a diode (5) having a cathode connected to the first transmission path at the RF input port (as understood by examination of Figure 1), and an anode connected to the second transmission path (as understood by examination of Figure 1), and wherein the DC detector voltage is output from a detector output at the cathode (as understood by [0050] and by examination of Figure 1).
For claim 7, Hulsmann further teaches:
a first capacitor connected between the cathode of the detector diode and the RF input port (28); and 
a second capacitor connected between the resistor and the RF output port (30).
For claim 8, Hulsmann further teaches:
a first shunt resistor connected between the cathode of the detector diode and the detector output (29); and 
a second shunt resistor connected between the resistor and ground (20).
For claim 18, Hulsmann teaches a directional coupler (Figure 1) comprising: 
a first transmission path (from 6 to 8) connected between a radio frequency input (2) and an RF output (3), the first transmission path including a first transmission line ([0051]) having a voltage transmission gain A, phase θ and characteristic impedance Zo (as understood by examination of Figure 1); 
a second transmission path (from 10 to 9) including a second transmission line ([0051]) having the same voltage transmission gain A, phase 6 and characteristic impedance Zo (as understood by examination of Figure 1 and [0053]); 
a first resistor (29) connected between the first transmission path at the RF input and the second transmission path, wherein a voltage across the first resistor is a differential output of the directional coupler (as understood by examination of Figure 1 and [0050]); and 
a second resistor (15) connected between the first transmission path at the RF output and the second transmission path (as understood by examination of Figure 1), wherein the second resistor has a value comprising the characteristic impedance Zo (since the impedance of 15 is greater than that of 14 and 16)
Allowable Subject Matter
Claims 2-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849